t c memo united_states tax_court claude s thompson petitioner v commissioner of internal revenue respondent docket no 7669-11l filed date douglas bradley walsh for petitioner beth a nunnink for respondent memorandum opinion wells judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule we must decide whether respondent’ sec_1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules of continued appeals_office abused its discretion when it upheld respondent’s notice_of_intent_to_levy with respect to petitioner’s liability for trust fund recovery penalties pursuant to sec_6672 for the quarterly periods ending date through date background the facts set forth below are based upon examination of the pleadings moving papers responses and attachments at the time he filed his petition petitioner resided in mississippi on or about date respondent mailed to petitioner letter trust funds recovery penalty letter proposing an assessment of trust fund recovery penalties pursuant to sec_6672 against petitioner as an individual required to collect account for and pay over employment_taxes for professional healthcare associates inc pha the letter proposed to collect trust fund recovery penalties from petitioner with respect to pha’s unpaid liabilities for quarterly periods ending date through date petitioner received the letter on date and signed the certified mail receipt however petitioner failed to submit a protest to the appeals_office with respect to continued practice and procedure the letter on date respondent assessed the trust fund recovery penalties against petitioner and sent notices of balance due on date respondent mailed petitioner a notice_of_intent_to_levy and notice of your right to a hearing on date respondent received petitioner’s completed form request for collection_due_process or equivalent_hearing on the form petitioner checked the boxes requesting an installment_agreement and an offer-in-compromise and he also checked the other box and provided the following explanation the entity that has not paid the taxes pha has filed an offer_in_compromise that is pending the former president of the entity has also admitted responsibility and is working on sales that would substantially payoff sic the liability in a cover sheet accompanying the form petitioner’s attorney explained that petitioner was unaware that the president of pha was not properly withholding employment_taxes from pha’s employees on date settlement officer barbara jordan mailed petitioner a letter notifying him that she had received his form and scheduling a telephone conference for date on date petitioner called ms jordan and requested a face-to-face hearing for date he stated that he wanted to challenge the trust fund recovery penalty assessment because he contended that his business partner was responsible for the liabilities when ms jordan inquired about his receipt of the letter petitioner explained that although he had received the letter his attorney had not timely submitted a formal protest ms jordan told petitioner that he should consider filing a refund claim and explained how he could do that ms jordan also advised petitioner during the phone call on date and in her letter of date that he needed to file form 433-a collection information statement for wage earners and self-employed individuals if he wanted the appeals_office to consider collection alternatives on date ms jordan telephoned petitioner’s attorney who advised her that petitioner did not wish to have the face-to-face hearing on date petitioner’s attorney discussed the underlying liabilities with ms jordan and ms jordan advised him that petitioner needed to file a form_843 claim_for_refund and request for abatement with respect to the underlying liabilities ms jordan and petitioner’s attorney scheduled a telephone conference for date 2as the letter explains in detail petitioner would also first need to pay at least some of the tax due on date ms jordan telephoned petitioner’s attorney and left a message advising him that she had not received petitioner’s form 433-a she gave petitioner an extension until date to file the form 433-a on date petitioner’s attorney submitted a form 656-l offer_in_compromise doubt as to liability but he failed to submit the form 433-a petitioner never submitted a completed form 433-a and on date respondent’s appeals_office mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice_of_determination explained that although petitioner and his attorney had repeatedly raised the issue of petitioner’s underlying liabilities because petitioner had an earlier opportunity to raise that issue when he received the letter he had forfeited his opportunity to contest the underlying liabilities before the appeals_office in response petitioner timely filed his petition in the instant case in his petition petitioner continues to dispute his liability for the trust fund recovery penalties and he contends that his business partner should be responsible for the liabilities discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 98_tc_518 aff’d 17_f3d_965 7th cir however the party opposing summary_judgment must set forth specific facts that show a genuine issue of material fact exists and may not rely merely on allegations or denials in the pleadings rule d the underlying liabilities in the instant case were assessed under sec_6672 which imposes penalties for failure to collect account for and pay over income and employment_taxes of employees those penalties are commonly known as trust fund recovery penalties such penalties are assessed and collected in the same manner as taxes against a person who is an officer_or_employee of a corporation who as such officer_or_employee is under a duty to perform the duties referred to in sec_6672 sec_6671 such persons are referred to as responsible persons and the court_of_appeals for the fifth circuit to which this case is appealable ‘generally takes a broad view of who’ qualifies as a ‘responsible person under sec_6672 ’ 132_tc_301 quoting 876_f2d_485 5th cir see generally 195_f3d_229 5th cir 988_f2d_1449 5th cir any person who qualifies as a responsible_person under the statute is liable for the penalty a right of contribution against other responsible persons exists but must be claimed separate and apart from proceedings to collect the penalty brought by the united_states sec_6672 the liability of a responsible_person pursuant to sec_6672 is independent of the employer corporation’s duty to pay trust_fund_taxes see 961_f2d_562 5th cir a taxpayer has the opportunity to dispute his liability for a_trust fund recovery penalty when he receives a letter sparkman v commissioner tcmemo_2009_308 mcclure v commissioner tcmemo_2008_136 petitioner acknowledged that he received letter and that he failed to submit a protest to respondent’s appeals_office disputing his liability for the trust fund recovery penalties accordingly petitioner is not entitled to dispute his underlying liabilities before the appeals_office or before this court see 128_tc_48 sparkman v commissioner tcmemo_2009_308 where the underlying tax_liability is not in issue we review the determination of the appeals_office for abuse_of_discretion see 114_tc_604 in reviewing for abuse_of_discretion we will reject the determination of the appeals_office only if the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir we have consistently held that it is not an abuse_of_discretion for the appeals_office to reject collection alternatives and sustain the proposed collection action on the basis of the taxpayer’s failure to submit requested financial information see huntress v commissioner tcmemo_2009_161 prater v commissioner tcmemo_2007_241 roman v commissioner tcmemo_2004_20 in doing so the appeals_office is following the requirements of sec_301_6320-1 proced admin regs accordingly we conclude that it was not an abuse_of_discretion for the appeals_office to reject petitioner’s collection alternatives and sustain the levy on the basis of petitioner’s failure to submit the form 433-a after repeated requests by ms jordan consequently we will grant respondent’s motion for summary_judgment in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
